        Case 1:10-cv-05167-CBA-LB Document 64 Filed 07/23/20 Page 1 of 3 PageID #: 813

AO 240 (Rev.07/10) Application to Proceed in District Court Without Prepaying Fees or Costs(Short Form)

                                       United States District Court
                                                                         for the




                                                                                                                  JUL23 aa
                         Plaintiff/Petitioner
                                  V.                                               Civil Action No.
                                       children's R(<^hls                                                             office
                        Ukfen^nt/Respondent                      ^


       APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                       (Short Form)

          I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs ofthese proceedings and
that I am entitled to the reliefrequested.

          In support of this application, I answer the following questions under penalty of perjury:

          1. Ifincarcerated. I am being held at:                                                                             .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. Ifnot incarcerated. IfI am employed, my employer's name and address are:




My gross pay or wages are: $                                      ,and my take-home pay or wages are: $            ^QD,      per
 (specify pay period)

          3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

      (a)Business, profession, or other self-employment                            □ Yes                  OKtQo
      (b)Rent payments, interest, or dividends                                     n Yes                  OlSlo
      (c)Pension, annuity, or life insurance payments                              n Yes                  iT^o
      (d)Disability, or worker's compensation payments                             □ Yes                  S^o
      (e) Gifts, or inheritances                                                   □ Yes                  0^0
      (f) Any other sources                                                        □ Yes                  □^0

          Ifyou answered "Yes"to any question above, describe below or on separate pages each source ofmoney and
state the amount that you received and what you expect to receive in thefuture.
           Case 1:10-cv-05167-CBA-LB Document 64 Filed 07/23/20 Page 2 of 3 PageID #: 814

AO 240 (Rev.07/10) Application to Proceed in District Court Without Prepaying Fees or Costs(Short Form)


           4. Amount of money that I have in cash or in a checking or savings account: $

           5. Any automobile, real estate, stock, bond, security, trust,jewelry, art work, or other financial instrument or
thing of value that I own,including any item of value held in someone else's name (describe the property and its approximate
value)'.

                    az/a


           6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount ofthe monthly expense)'.


                                      O'iur                   car                               \200
                                      ^<} 00                                         2.SO nrvi»«iy
                                     nS.oo                    Groc.eMX
                                         3S.00                pOrtnte l»fi. JaS, <0®" r¥Mt,«,V-fr
                                La. 12S.Oo
        7. Names(or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

                 pfty par-eorte



           8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

                Qrcdiik CaM dLeW- 4 4jC0o
                ShdiCM"                 ba\onfiu                ^
                                    'Bnprtss.


       Declaration: I declare under penalty of peijury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:        ^j!5                                                                                         Applrca/t s signature



                                                                                                             Printed name
67-CBA-LB Document 64 Filed 07/23/20 Page 3 o




                                                                                        .^esPos.
bm- 2fsT
                                                                                    ^    vy        ^ PITNEY BOWES
                                                                                    )2 I p      $ 000-50®
                                                                                       321 4554    JUL 15 2020
                                                                                    MAILED FROM ZIP CODE 1 1 21 9
i
I                                               CXerk <2>f        Oi'sfr/cf Court
                                                Fas-krn Dl STRiCr of
                                                oiSS- CotdmaA Pl<^2.a GssT
                                                Bnootri^n; Ny 11501
